IN THE SUPREME COURT OF PENNSYLVANIA




 IN RE: REESTABLISHMENT OF THE                  :   NO. 488
 MAGISTERIAL DISTRICTS WITHIN THE               :
 21st JUDICIAL DISTRICT OF THE                  :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                   :



                                              ORDER

PER CURIAM

       AND NOW, this 14th day of June, 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 21st Judicial District (Schuylkill County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial District Courts 21-3-01

and 21-3-07 within Schuylkill County as they currently exist, to be effective immediately;

and for the realignment of Magisterial District Courts 21-2-01, 21-3-03, 21-3-04, 21-3-05,

and 21-3-06, to be effective November 1, 2022, is granted.


Said Magisterial Districts will be reestablished as follows:



 Magisterial District 21-2-01                          Ashland Borough
 Magisterial District Judge Edward J. Tarantelli       Butler Township
                                                       Delano Township
                                                       Frackville Borough
                                                       Girardville Borough
                                                       Gordon Borough
                                                       Kline Township
                                                       McAdoo Borough
                                                       North Union Township
                                                       Ringtown Borough
                                                       Ryan Township
                                                       Union Township
Magisterial District 21-3-01                  Blythe Township
Magisterial District Judge David A. Plachko   East Norwegian Township
                                              Mechanicsville Borough
                                              Middleport Borough
                                              Minersville Borough
                                              New Castle Township
                                              New Philadelphia Borough
                                              Norwegian Township
                                              Palo Alto Borough
                                              Port Carbon Borough
                                              Saint Clair Borough
                                              Schuylkill Township


Magisterial District 21-3-03                  Auburn Borough
Magisterial District Judge [Vacant]           Cressona Borough
                                              Deer Lake Borough
                                              East Brunswick Township
                                              Landingville Borough
                                              New Ringgold Borough
                                              North Manheim Township
                                              Orwigsburg Borough
                                              Port Clinton Borough
                                              Schuylkill Haven Borough
                                              South Manheim Township
                                              Walker Township
                                              West Brunswick Township
                                              West Penn Township

Magisterial District 21-3-04                  Barry Township
Magisterial District Judge David J. Rossi     Branch Township
                                              Cass Township
                                              Eldred Township
                                              Foster Township
                                              Frailey Township
                                              Hegins Township
                                              Hubley Township
                                              Pine Grove Borough
                                              Pine Grove Township
                                              Porter Township
                                              Reilly Township
                                              Tower City Borough
                                              Tremont Borough
                                              Tremont Township
                                              Upper Mahantongo Township
                                              Washington Township
                                              Wayne Township
Magisterial District 21-3-05                   East Union Township
Magisterial District Judge Anthony J. Kilker   Gilberton Borough
                                               Mahanoy City Borough
                                               Mahanoy Township
                                               Shenandoah Borough
                                               West Mahanoy Township

Magisterial District 21-3-06                   Coaldale Borough
Magisterial District Judge Stephen J. Bayer    Rush Township
                                               Tamaqua Borough

Magisterial District 21-3-07                   Mount Carbon Borough
Magisterial District Judge James K. Reiley     City of Pottsville